I dissent. The sole issue is the capacity of the plaintiff. Plaintiff's education is limited. He went to school for three years, cannot read, and for writing can write his name only, though he claims to have gone through the fifth grade. He cannot figure interest, cannot even tell how much seven times six is. He has transacted simple and ordinary business matters. He sold wheat to the elevator, indorsed the check, and counted his money, for neither the bank nor the elevator company was seeking to take advantage of him. That is a fair deduction, it seems to me. *Page 80 
To my mind, the best test is the contract itself in the light of the circumstances under which it was made, for a court of equity will protect a weak-minded man where the purchase price is shown to be unconscionable.
Plaintiff lived with his mother on her land. She was worried over taxes on both farms, and this was the thought uppermost in her mind — how to get money to pay the taxes. A neighbor, Lars Almen, offered plaintiff $2,000 for his land, and raised the offer to $2,100 in the latter part of May, 1938, after some crop was put in. The record shows no withdrawal of this offer by Almen. He said it was immaterial to him whether the offer was taken or refused, though plaintiff says Almen "backed out." There is nothing to show he could not have gone to Almen when this contract was made and got the cash.
Almost immediately thereafter, the negotiations leading up to this contract began. Following defendant's version in the main, we learn defendant took plaintiff and his mother to the office of Mr. Ordahl, where the contract was executed on June 10, 1938. Mr. Ordahl says that plaintiff took no part in the conversation, but that his mother said they were anxious to get money to pay the taxes. There were back taxes on her land and on the land involved. "The talking" was done by the defendant, who stated the terms of the contract, and Ordahl wrote them down. Ordahl felt the terms were unfair, but said nothing, not even to explain them. He felt it was none of his business. He gave each a copy, and read the contract to them before it was signed.
Defendant knew of the Almen offer and that plaintiff had been advised by his brother not to sell for $2,100 cash. Defendant's first offer was to pay $2,100 cash, but he could not raise the money. Yet two weeks after the Almen offer, defendant suggests this wheat contract and plaintiff sells this land and the growing crop for the cash price offered by Almen, with a down payment of but $300, and gives the possession of the land to defendant upon his agreement that each subsequent year he would pay the taxes, and seed fifty acres to wheat. He could seed more to wheat if he cared, but need not do so, and in the succeeding years he did not. Defendant kept the 1938 crop for himself, as the price of $2,100 was for the land and the crop. He paid $100 for the crop, sold 98 bushels of wheat for 54c per bushel, the yield from *Page 81 
ten acres of clover for $30, and he had 18 acres of oats, yield not being given. Defendant could seed the remainder of the land to oats, flax, barley, potatoes, or anything else he saw fit, and keep all the returns from these crops; and he did.
The defendant was to keep the first 7 bushels per acre of wheat on all wheat acreage for himself, and to deliver to the plaintiff the remainder of the wheat. Plaintiff could not demand more. This wheat was to be taken by the plaintiff "at the stipulated price of one dollar ($1) per bu., until the full amount of the purchase price is paid." Defendant says, "I suggested it was an average price." The contract states specifically defendant is not to pay interest. He has the option to deliver in any year more wheat than the excess of 7 bushels per acre, and if he does so, this must be accepted by the plaintiff at $1 per bushel, no matter how poor may be the quality of the wheat. There is no grade stated, no minimum quality required. It may be frosted, blighted, mere chicken feed.
Plaintiff's version varies somewhat. He says the defendant came to him, told him he had as much money as Almen, and more, and he wanted to buy the land. When he came at another time, he wanted plaintiff to go to Edinburg and make a contract. Plaintiff says he suggested going to a lawyer, and when defendant objected to the one named, he mentioned another lawyer, and defendant then said it would cost too much. He says defendant never told him anything about the terms of the contract; he never knew what the terms were to be until he got to Edinburg, and that the defendant told him when he made out the contract he was paying him $300 down and would pay the balance in cash in the fall. He says he, plaintiff, made no statements as to what should go into the contract, and when defendant told him "7 bushels here and 7 bushels there, I didn't understand it." He says further this was the first time 7 bushels were mentioned. He does admit that when Ordahl asked him how many acres of wheat were to be seeded, he told him 50, but he was thinking about the allotment at that time. He says he understood that the back taxes were to be paid by the defendant; and in many other ways he and his mother contradict the statements made by the defendant as to the origin and the terms of the contract. On cross-examination *Page 82 
of plaintiff, there were some variations, but in the main these statements have followed the plaintiff's testimony.
The record shows that for the years 1938, 1939, and 1940, the wheat crop on this land averaged 7 bushels per acre — for 1938 being less than 5 bushels. At that average, plaintiff would never get anything further for his land. The average price was 55¢ per bushel. At that rate, plaintiff would get $1,290 for his farm instead of $2,100.
The card for No. 1 Northern weighing 60 lbs. to the bushel, shows the price from July, 1937, to June 29, 1938, ran from $1.36 (July 8, 1937) to 67¢ (June 2, 1938). The contract was executed June 10, 1938, when No. 1 Northern wheat was 74¢ per bushel.
The record shows that the crop average for this and neighboring land was fixed by the A.A.A. at 8.4 bushels per acre. At that average, plaintiff would get 70 bushels per year on 50 acres, and at $1 per bushel it would be twenty-six years before the purchase price would be paid, and no interest interim.
As further illustration, the record shows that in 1939 the 50 acres sowed produced 390 bushels of wheat of No. 2 dark wheat, and plaintiff got 40 bushels, which he had to credit at $1 per bushel, while the current price for that year was but 55¢. Defendant says the wheat grown was poor wheat. That year defendant had 35 acres of potatoes for himself, averaging, he said, about 78 bushels per acre (one time he said 60 to 70) on which he realized about 35¢ per bushel, or about $930 gross.
The crop of 1940 was somewhat better; on 50 to 51 acres, there were about 666 bushels and the price was 54¢ per bushel. The plaintiff would get $135 for the wheat, but had to credit $250 on the contract. However, the defendant for himself in addition to his 7 bushels of wheat to the acre, had 20 acres of barley averaging 15 bushels, and 40 acres of fair potatoes not dug in September. He says he delivered plaintiff's wheat from the 1940 crop in an elevator without direction from plaintiff, never asked him where it should be placed, nor notified plaintiff where he put it.
If the price of wheat rises above $1 per bushel, the defendant need not deliver anything but the surplus over 7 bushels. If the price falls *Page 83 
below $1 per bushel, he has the right to deliver all of the wheat raised, even if only hog feed. Thus, if the price fell to 25¢ a bushel, as it has done within recent times, the plaintiff would have to accept it at $1 per bushel.
It is significant defendant always sowed just the minimum acreage of wheat, and if it be argued this was in conformity with Federal allotment, let us recall that defendant knew this when he limited payments to wheat receipts on 50 acres. True, the present war inflation may raise the price of wheat so as to net plaintiff $1 per bushel, if he gets any at all, but surely no one contemplated such condition when the contract was drawn, and it is below the dollar today.
Here is a weak-minded man whose mother, worrying over unpaid taxes, wanted $300. He ignores a cash offer and immediately thereafter executes such a contract as has been set forth; and the court finds there is nothing therein to show the plaintiff was not competent and normal. In support of that finding, the court points to the fact that the distinguished Professor Brannon, former dean of our State University, sometime President of Beloit College, President of the University of Idaho, and Chancellor of Education in Montana, sold a quarter section of land in 1933, the land being some twenty-four miles north and twelve miles west of the land involved here, for 2,000 bushels durum or hard wheat, to be paid out of a surplus of over 7 bushels per acre, at least 70 acres per year to be sown to wheat; and because this talented and intelligent gentlemen, living at that time in Lewistown, Idaho, was willing to thus dispose of distant land in time of great depression, the contract entered into by this plaintiff cannot be construed as being the product of a weak mind. Defendant admits the Brannon contract was the one he had in mind when he suggested the wheat contract to the plaintiff and had Ordahl draw the same kind of a contract. We must not overlook the fact that the purchase price here was $2,100 in money. The Brannon price was 2,000 bushels of durum or hard wheat, and care was taken to protect Brannon in case his vendee furnished wheat from other lands. Each party to the Brannon contract was on equality. The purchase was not for money. In the contract here involved, the vendee took no chances on any drop in the price of wheat for any excess wheat. He need not furnish it. His danger would come from inflated prices. *Page 84 
This weak-minded man gambled not only that the price would not fall below $1, but ran the risk of being compelled to accept extra wheat of any grade at the low price.
The record shows that in October, 1938, after the plaintiff and his mother had mulled it over, the plaintiff complained to the defendant about the terms as being unfair, particularly the provision regarding wheat at $1 per bushel. He was also of the mind the $1,800 would be paid then, but learned otherwise. I realize we are not making contracts for the parties. If a competent vendor enters into a contract which later he believes to be unfair to him, he must accept the hardships with his contract, when there is no deception or unfairness on the part of the vendee. But the fact that a month or two elapsed before it seemed to dawn upon the plaintiff that advantage had been taken of his weakness should not militate against him, for the weaker he is in his mind the longer will it take for him to realize it.
At the close of the case, counsel for the plaintiff stated to the court, "We ask, before we rest, . . . for the privilege of having a psychology test of the plaintiff for the information of the court and the privilege of introducing in evidence the testimony of a recognized psychologist or the report of such psychologist upon the test providing the court would prefer the report rather than the testimony, we ask for that privilege."
Defendant objected on the ground that this would be merely conjectural and would not show the condition of the plaintiff at the time the contract was entered into two years before, and was not proper rebuttal. The plaintiff then stated, "Let the record show we have made an endeavor to have a psychologist make a test."
No ruling was made on this application at that time. On December 4, 1940, counsel for plaintiff moved the court for leave to submit additional evidence based upon a report by Dr. John G. Lamont, the superintendent of the State School for Feeble-minded, showing a test had been made of the plaintiff on November 14, 1940, "and we can definitely state that the man may be classified as a moron." The doctor does not define "moron," but the dictionary definition is "a moderately feeble-minded person," and that "most morons can do routine work under supervision." (There was no supervision of plaintiff when making *Page 85 
this contract.) This indicates the relevancy and materiality of the testimony sought to be furnished. This witness was not available at the hearing on October 16, being in Minot at the time, but his home was in Grafton.
In his memorandum opinion, the court gives as one of the reasons for denying the application, "this case had been running along, tried at different times piecemeal." The record does not show that any delay is chargeable to the plaintiff. The case was commenced in July, 1939. In August the defendant demurred to the complaint. The demurrer was overruled on February 10, 1940. The answer is dated April 13, 1940. The case came on for hearing September 10, 1940. For some reason, not indicated in the transcript, and after a third of the testimony was taken, the hearing was adjourned to October 15, and finished the next day, with a transcript of 265 pages. This delay was not unusual for a court case at chambers.
The psychologist lived at the county seat; no delay need have occurred. The case was not decided until January 31, 1941. So far as the record is concerned, the trial court did not rule on this motion until May 16, 1941 — months after he decided the case.
When we consider everything in the case, I cannot reach the conclusion that the plaintiff was competent mentally at the time he entered into the contract.
I realize the weight to be given to the decision of the trial court; but, after all, we try the facts also. With all due deference to the distinguished jurist who tried the case, I feel he was in error, and that the judgment should be reversed, and judgment entered for the plaintiff. *Page 86